Name: 97/482/ECSC: Commission Decision of 7 July 1997 on the conclusion of agreements between the European Coal and Steel Community and Ukraine on trade in certain steel products
 Type: Decision
 Subject Matter: European construction;  international trade;  Europe;  iron, steel and other metal industries
 Date Published: 1997-08-04

 Avis juridique important|31997D048297/482/ECSC: Commission Decision of 7 July 1997 on the conclusion of agreements between the European Coal and Steel Community and Ukraine on trade in certain steel products Official Journal L 210 , 04/08/1997 P. 0031 - 0031COMMISSION DECISION of 7 July 1997 on the conclusion of agreements between the European Coal and Steel Community and Ukraine on trade in certain steel products (97/482/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof,Having consulted the Consultative Committee and with the unanimous assent of the Council,Whereas, following the Council Decision of 7 October 1996, the Commission opened negotiations with Ukraine, culminating in an Agreement concerning trade in certain steel products covered by the European Coal and Steel Treaty;Whereas the Agreement establishes quantitative limits for the entry into free circulation in the Community of certain steel products for the years 1997 to 2001, within a framework of of progressive liberalization and the development of competitive conditions in Ukraine which justify the complete removal of quantitative restrictions,HAS DECIDED AS FOLLOWS:Sole Article1. The Agreement with Ukraine concerning trade in certain steel products is hereby approved on behalf of the European Coal and Steel Community.2. The text of the Agreement is annexed to this Decision (1).Done at Brussels, 7 July 1997.For the CommissionLeon BRITTANVice-President(1) See page 32 of this Official Journal.